Case 3:20-cv-00459-BJB-LLK Document 8 Filed 10/29/20 Page 1 of 3 PageID #: 27




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 THE OHIO CASUALTY INSURANCE                                                               Plaintiff,
 COMPANY,

 v.                                                             Civil Action No. 3:20-cv-459-DJH

 TRACY L. HUDSON,                                                                        Defendant.

                                              * * * * *

                           ORDER FOR MEETING AND REPORT

       Pursuant to the Federal Rules of Civil Procedure, it is hereby ORDERED as follows:

       (1)     Magistrate Judge Lanny King will conduct a telephonic Rule 16 scheduling

conference on December 7, 2020, at 11:00 a.m. EST (10:00 a.m. CDT).                  Counsel for the

parties shall connect to the conference by dialing Toll Free Meeting Number 1-877-848-7030

and entering Access Code 7238577#. Counsel who will try the case shall participate in the

conference. Exceptions to this requirement shall be with the understanding that counsel who

participate on behalf of any party (a) shall be fully prepared to discuss all aspects of the case with

respect to the matters to be scheduled; (b) shall be empowered to bind all counsel for that party

with respect to dates agreed upon or ordered; and (c) shall have authority to enter into stipulations

and to make admissions regarding all matters that the participants may reasonably anticipate may

be discussed at the conference.

       Counsel shall confirm participation in the conference by providing a direct dial telephone

number       to      Magistrate       Judge       King’s       Chambers         by      email       at

Judge_King_Chambers@kywd.uscourts.gov or by calling (270) 415-6470 no later than three (3)

days prior to the conference. Any request for a change of the conference date shall be made

through Judge King’s Chambers.

                                                  1
Case 3:20-cv-00459-BJB-LLK Document 8 Filed 10/29/20 Page 2 of 3 PageID #: 28




       (2)     The agenda for the conference shall include items set forth in Rule 16(c), including

but not limited to the following:

               (a)     formulation and simplification of the issues;

               (b)     admissions and stipulations of fact;

               (c)     consideration of the proposed discovery plan and review of the initial

disclosures;

               (d)     the possibility of settlement or the use of alternative methods of dispute

resolution, including mediation; and

               (e)     any need to adopt special procedures for managing potentially difficult or

complex issues.

       (3)     No later than twenty-one (21) days before the Rule 16 conference, counsel for

the parties shall conduct the conference of parties required by Rule 26(f). Topics to be addressed

at the conference shall include possibilities for promptly settling or resolving the case, any issues

related to the preservation of discoverable information, and the development of a discovery plan.

       (4)     At the time of the Rule 26(f) conference of parties or within fourteen (14) days

thereafter, counsel for the parties shall exchange the disclosures required by Rule 26(a)(1).

Counsel shall make supplemental disclosures as required by Rule 26(e).

       (5)     Within fourteen (14) days after the Rule 26(f) conference of parties, counsel for

the parties shall file a written joint report outlining the proposed discovery plan and informing the

Court whether prompt settlement of the case is possible. The report shall substantially conform to

Federal Rules of Civil Procedure Appendix Form 52 and shall advise the Court as to the following:

               (a)     the parties’ views and proposals required by Rule 26(f);



                                                 2
Case 3:20-cv-00459-BJB-LLK Document 8 Filed 10/29/20 Page 3 of 3 PageID #: 29




                  (b)      the length of time counsel reasonably believe will be necessary to join other

parties and to amend the pleadings;

                  (c)      the length of time counsel reasonably believe will be necessary to file

motions;

                  (d)      any issues upon which preliminary discovery will be needed and the length

of time counsel reasonably believe will be necessary to conduct such discovery;

                  (e)      the length of time counsel reasonably believe will be necessary to complete

all pretrial discovery, including expert witness discovery;

                  (f)      the length of time counsel reasonably believe will be necessary for the

parties to make the expert disclosures required by Rule 26(a)(2);

                  (g)      any special instructions concerning interrogatories, requests for admission,

or depositions;

                  (h)      the probable length of trial and whether there will be issues to submit to a

jury;

                  (i)      the dates that are mutually convenient for counsel to assign this case for

trial.

                  Dated:          October 29, 2020


                                          ENTERED BY ORDER OF COURT
                                          LANNY KING, MAGISTRATE JUDGE
                                          UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF KENTUCKY

                                  By:     /s/ Natalie W. Thompson
                                          Natalie W. Thompson, Deputy Clerk




                                                     3
